Citation Nr: 1333133	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for benign paroxysmal positional vertigo (claimed as vertigo and cerebellar gait).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision issued by the RO.  In that rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for Meniere's disease (claimed as vertigo and cerebellar gait).

In a May 2013 decision, the Board determined that new and material evidence had been received to reopen the claim for entitlement to service connection for benign paroxysmal positional vertigo and remanded the claim on the merits for additional development.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, service treatment records contain no complaints, treatment or diagnosis of vertigo (or symptoms related thereto). On the occasion of the separation examination in November 1970, neurologic (including equilibrium) clinical evaluation was normal. However, the Veteran asserts that he has experienced symptoms of vertigo since service.  

A January 2007 private treatment note reflects the Veteran's report of vertigo symptoms since his service in Vietnam; another January 2007 private video oculography and ENG testing report showed benign paroxysmal positional vertigo and documented the Veteran's report that he had vertigo for 35 years with severe spells occurring on occasion throughout much of his adulthood. A January 2007 statement reflects the Veteran's report that he first sought treatment for dizzy spells and difficulty balancing in approximately 1973. An October 2007 statement reflects the Veteran's report that he had vertigo since he returned from Vietnam due to benign paroxysmal positional vertigo.

In the August 2013 report of VA examination, the examiner indicated that the Veteran's diagnosed benign paroxysmal positional vertigo (BPPV) was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. The examiner explained that current literature showed that causes of BPPV included head injury, inner ear inflammation, vestibular neuritis or having had ear surgery, all things the Veteran had denied. The examiner observed that the Veteran's service treatment records did not document any symptoms of vertigo or dizziness and that the post service records documented dizziness several years after service.

Here the Board finds that the rationale for August 2013 VA examination opinion is not complete. The examiner seems to state that the current BPPV is not related to service because the service treatment records did not document any symptoms of vertigo or dizziness. However, service connection has been granted for hearing loss disability and tinnitus.  Given the opinion of the August 2013 VA examination as noted above, the Board finds additional opinion is necessary to address the etiology of the benign paroxysmal positional vertigo. For purposes of the examination, the examiner should accept that service connection has been granted for hearing loss and tinnitus.  Given that assumption, the examiner should offer opinion as to whether the Veteran's current benign paroxysmal positional vertigo is due to disease or injury incurred in service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion regarding the etiology of the benign paroxysmal positional vertigo.  The entire claims file should be made available to and be reviewed by the examiner. If the examiner determines an examination is required, such an examination shall be provided. Complete rationale for all opinions expressed must be provided.    

The examiner must provide an opinion, in light of grant of service connection for hearing loss and tinnitus, whether it is at least as likely as not (50 percent or greater probability) that current benign paroxysmal positional vertigo onset due to disease or injury sustained in service.

2. Then, the RO should readjudicate the Veteran's claim for entitlement to service connection for benign paroxysmal positional vertigo. If the determination remains unfavorable to him, he must be furnished with a Supplemental Statement of the Case.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


